The question here presented is whether or not the husband may join in one action under Section 4226 C.G.L., a claim for damages to his property with his wife's action for damages for her personal injuries. In the case of Walker v. Smith, 119 Fla. 430,161 So. 551, we held that the husband could not recover damages to his property in the same action with his wife where she sought to recover damages for personal injuries sustained. Justice BROWN filed a dissenting opinion on the controverted point.
The case of Mansfield v. King, 142 Fla. 650, 195 So. 700, involved the identical question and we held that the question was settled by this Court in our holding in Walker v. Smith,supra. Justices TERRELL, WHITFIELD and CHAPMAN concurred in the following language expressed by Mr. Justice THOMAS in Mansfield v. King, supra. (text 142 Fla. 655): *Page 433 
"I agree to the conclusion reached by a majority of the Court but with reference to that aspect of the case dealing with the consolidation of causes of action under statute, 4226,supra. I concur only because of the decision in Walker v. Smith, 119 Fla. 430, 161 South. Rep. 551.
"It is my view that in the interest of expediting and simplifying litigation growing out of the same set of facts after final disposition of this case, a more liberal construction of the statute should be adopted, which I think is possible without doing violence to any of the rights of the litigants or to a logical interpretation of that Act."
If the same strain of justice is administered in the case at bar as was done in the case of Bloomhuff v. Miami Jockey Club, Inc., 150 Fla. 411, 7 So.2d 477, then the motion to dismiss will be denied and the appeal perfected here heard in an orderly manner on its merits. I think the motion to dismiss should be denied under the authority of Bloomhuff v. Miami Jockey Club, Inc., supra.
BUFORD, C. J., and TERRELL, J., concur.